Exhibit 10.1

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

This CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of
December 30, 2019 (the “Effective Date”), is entered into by and among Gemphire
Therapeutics Inc., a Delaware corporation (“Parent”), Grand Rapids Holders’
Representative, LLC, as representative of the Holders (the “Holders’
Representative”), and Computershare Inc., as Rights Agent.

 

RECITALS

 

WHEREAS, Parent, GR Merger Sub Inc., a Delaware corporation (“Sub”), and NeuroBo
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), have entered into
an Agreement and Plan of Merger and Reorganization, dated as of July 24, 2019
(as it may be amended or supplemented from time to time pursuant to the terms
thereof, the “Merger Agreement”), pursuant to which Sub will merge with and into
the Company, with the Company surviving the Merger as a subsidiary of Parent;
and

 

WHEREAS, pursuant to the Merger Agreement, Parent has agreed to provide to the
holders of record of Parent’s common stock, par value $0.001 per share (“Parent
Common Stock”), immediately prior to the Effective Time the right to receive
certain contingent cash payments, on the terms and subject to the conditions
hereinafter described;

 

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent and Rights Agent agree, for the equal and
proportionate benefit of all Holders (as hereinafter defined), as follows:

 

1.                                      DEFINITIONS; CERTAIN RULES OF
CONSTRUCTION.  Capitalized terms used but not otherwise defined herein will have
the meanings ascribed to them in the Merger Agreement. As used in this
Agreement, the following terms will have the following meanings:

 

1.1                               “Acquiror” and “Acquisition” have the
respective meanings set forth in Section 7.3(a).

 

1.2                               “Acting Holders” means, at the time of
determination, Holders of at least a majority of the outstanding CVRs.

 

1.3                               “Affiliate” means, with respect to any Person,
any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person.  The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of more than
fifty percent (50%) of the voting securities entitled to vote for directors (or
similar officials) of a Person or the possession, by contract or otherwise, of
the authority to direct the management and policies of a Person.

 

1.4                               “Assignee” has the meaning set forth in
Section 7.3(a).

 

1.5                               “Beijing SL” has the meaning set forth in
Section 4.3.

 

1.6                               “Beijing SL Transaction” has the meaning set
forth in Section 4.3.

 

1.7                               “Board of Directors” means the board of
directors of Parent.

 

--------------------------------------------------------------------------------



 

1.8                               “Board Resolution” means a copy of a
resolution certified by the secretary or an assistant secretary of Parent to
have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification, and delivered to the Rights Agent.

 

1.9                               “Business Day” means any day other than a
Saturday, Sunday or other day on which banks in New York, New York are
authorized or obligated by Law to be closed.

 

1.10                        “Covenant End Date” has the meaning set forth in
Section 4.3.

 

1.11                        “CVRs” means the rights of Holders to receive
contingent cash payments pursuant to the Merger Agreement and this Agreement.

 

1.12                        “CVR Payment” has the meaning set forth in
Section 2.4(d).

 

1.13                        “CVR Payment Period” means a calendar quarter, prior
to the expiration of the CVR Term, in which a Gemcabene Deal has closed.

 

1.14                        “CVR Payment Statement” means, for a given CVR
Payment Period during the CVR Term, a written statement of Parent, setting forth
in reasonable detail, (a) Net Proceeds for such CVR Payment Period; (b) a
description of the Gross Consideration received during such CVR Payment Period
from a Gemcabene Deal, (d) a delineation and calculation of the Permitted
Deductions applicable to such CVR Payment Period, and (e) to the extent that any
Gross Consideration or Permitted Deduction is recorded in any currency other
than United States dollars during such CVR Payment Period, the exchange rates
used for conversion of such currency into United States dollars.

 

1.15                        “CVR Register” has the meaning set forth in
Section 2.3(b).

 

1.16                        “CVR Shortfall” has the meaning set forth in
Section 4.7(b).

 

1.17                        “CVR Term” means the period beginning on the Closing
and ending fifteen (15) years thereafter.

 

1.18                        “DTC” means The Depository Trust Company or any
successor thereto.

 

1.19                        “FDA” has the meaning set forth in Section 4.3.

 

1.20                        “Gemcabene Deal” means any transaction (a) that is
entered into during the period beginning on the Closing and ending ten
(10) years thereafter and (b) pursuant to which Parent or its Affiliate grants,
sells or otherwise transfers to a Third Party any rights to the Gemcabene
Technology or any rights to research, develop or commercialize the Gemcabene
Technology, including a license, option, or sale of assets with respect to the
Gemcabene Technology.  For clarity, the sale of all or substantially all of
Parent’s or an Affiliate’s stock or assets (to the extent such asset sale
includes assets unrelated to the Gemcabene Technology), or a merger, acquisition
or similar transaction shall not be deemed a Gemcabene Deal.

 

1.21                        “Gemcabene Funding” has the meaning set forth in
Section 4.3.

 

1.22                        “Gemcabene Technology” means any and all
Intellectual Property Rights that are (a) owned or licensed by Parent or its
Affiliates as of the Effective Date or during the term of this Agreement, but
prior to the closing of any Acquisition and (b) related to or constituting forms
of gemcabene or any salt, hydrate, solvate, anhydrous form, or polymorph
thereof, including the

 

2

--------------------------------------------------------------------------------



 

monocalcium salt Gemcabene calcium, which is also identified as CI-1027,
PF-01430506, and/or PD-072953, methods of using gemcabene, and methods of
manufacturing gemcabene, including the targeting of known lipid metabolic
pathways to lower levels of LDL-C, hsCRP and triglycerides.  Notwithstanding the
foregoing, Gemcabene Technology shall not include any Intellectual Property
Rights owned or controlled by an Acquiror prior to the closing of an Acquisition
or developed or acquired by such Acquiror subsequent to such closing
independently of any activities of Parent and its Affiliates (excluding such
Acquiror) related to Gemcabene Technology and without reliance on or use of any
Gemcabene Technology (provided that the Acquiror establishes reasonable internal
safeguards designed to ensure that such conditions of independence are
satisfied). Such Intellectual Property Rights as of the date of this Agreement
are as set forth on Exhibit A.

 

1.23                        “Governmental Entity” means any foreign or domestic
arbitrator, court, nation, government, any state or other political subdivision
thereof and an entity exercising executive, legislative, judicial regulatory or
administrative functions of, or pertaining to, government.

 

1.24                        “Gross Consideration” means, after the retention of
an aggregate amount equal to $500,000 by Parent or its Affiliates from the
proceeds of a Gemcabene Deal or the Beijing SL Transaction, an amount equal to
80% of the following amounts: (a) all cash consideration paid by a Third Party
to Parent or its Affiliates during the CVR Term in connection with any Gemcabene
Deal or the Beijing SL Transaction (including royalty payments, but not
including, in the case of the Beijing SL Transaction, the $2,500,000 upfront
payment), plus (b) with respect to any non-cash consideration received by Parent
or its Affiliates from a Third Party during the CVR Term in connection with any
Gemcabene Deal or the Beijing SL Transaction, all amounts received by Parent and
its Affiliates for such non-cash consideration at the time such non-cash
consideration is monetized by the Parent or its Affiliates (which amounts will
be subject to payment to the Rights Agent when such non-cash consideration is
monetized and such amounts are received by Parent or any of its Affiliates).  If
a Gemcabene Deal or Beijing SL Transaction also involves assets that are not
related to Gemcabene Technology but are related to other proprietary technology,
products or assets of Parent or its Affiliates, then the total consideration
will be allocated between all such technology, products and assets, and only
that consideration allocated to the Gemcabene Technology will be included in
Gross Consideration.

 

1.25                        “Holder” means a Person in whose name a CVR is
registered in the CVR Register at the applicable time.

 

1.26                        “Holders’ Representative” means the Holders’
Representative named in the first paragraph of this Agreement or any direct or
indirect successor Holders’ Representative designated in accordance with
Section 6.3.

 

1.27                        “Independent Accountant” means an independent
certified public accounting firm of nationally recognized standing designated
either (a) jointly by the Holders’ Representative and Parent, or (b) if the
Holders’ Representative and Parent fail to make a designation, jointly by an
independent public accounting firm selected by Parent and an independent public
accounting firm selected by the Holders’ Representative.

 

1.28                        “Net Proceeds” means, for any CVR Payment Period,
Gross Consideration minus Permitted Deductions. For clarity, to the extent
Permitted Deductions exceed Gross Consideration for any CVR Payment Period, any
excess Permitted Deductions shall be applied against Gross Consideration in
subsequent CVR Payment Periods.

 

3

--------------------------------------------------------------------------------



 

1.29                        “Officer’s Certificate” means a certificate signed
by the chief executive officer, president, chief financial officer, any vice
president, the controller, the treasurer or the secretary, in each case of
Parent, in his or her capacity as such an officer, and delivered to the Rights
Agent.

 

1.30                        “Party” means each of Parent, the Rights Agent and
Holders’ Representative.

 

1.31                        “Payment Amount” means, with respect to each CVR
Payment and each Holder, an amount equal to such CVR Payment divided by the
total number of CVRs and then multiplied by the total number of CVRs held by
such Holder as reflected on the CVR Register (rounded down to the nearest whole
cent).

 

1.32                        “Permitted Deductions” means the sum of: (i) any and
all fees, milestone payments and royalties paid by Parent and its Affiliates to
Pfizer pursuant to the Pfizer License Agreement with respect to the Gemcabene
Technology that is subject to a Gemcabene Deal, plus (ii) all fees, milestones,
royalties and other payments paid by Parent and its Affiliates to any other
Third Party licensor in consideration for a license to such Third Party’s
patents that would be infringed, absent such license, by the practice of such
Gemcabene Technology, plus (iii) all patent prosecution and maintenance costs,
and drug product storage costs, incurred by Parent and its Affiliates with
respect to the Gemcabene Technology, plus (iv) all out-of-pocket transaction
costs incurred by Parent and its Affiliates to Third Parties for the
negotiation, entry into and closing of a Gemcabene Deal, or any transaction
described under (i) — (iii) in this paragraph, including any broker fees,
finder’s fees, advisory fees, accountant or attorney’s fees, plus (v) all fees
and costs (including any amounts paid for indemnification) payable by Parent to
the Rights Agent pursuant to this Agreement, plus (vi) all fees and costs
incurred by Parent and its Affiliates after the Closing in connection with the
Beijing SL Transaction, including but not limited to those relating to insurance
costs, plus (vii) all fees and costs incurred by Parent and its Affiliates to
settle any claims relating to tail provisions under investment banking
engagement letters entered into by Gemphire prior to the Closing, in each case
to the extent such costs have been incurred during the CVR Term and are not
reimbursed or paid to Parent or its Affiliate by a Third Party (including a
Governmental Entity).

 

1.33                        “Permitted Transfer” means a transfer of CVRs
(a) upon death of a Holder by will or intestacy; (b) pursuant to a court order;
(c) by operation of law (including by consolidation or merger) or without
consideration in connection with the dissolution, liquidation or termination of
any corporation, limited liability company, partnership or other entity; (d) in
the case of CVRs held in book-entry or other similar nominee form, from a
nominee to a beneficial owner and, if applicable, through an intermediary, to
the extent allowable by DTC; or (e) pursuant to Section 2.6.

 

1.34                        “Person” means any natural person, corporation,
limited liability company, trust, unincorporated association, partnership, joint
venture or other entity.

 

1.35                        “Pfizer” means Pfizer Inc.

 

1.36                        “Pfizer License Agreement” means that certain
Amended and Restated License Agreement between Pfizer and Parent, effective
August 2, 2018.

 

1.37                        “Record Time” has the meaning set forth in
Section 2.3(e).

 

1.38                        “Rights Agent” means the Rights Agent named in the
first paragraph of this Agreement or any direct or indirect successor Rights
Agent designated in accordance with the applicable provisions of this Agreement.

 

4

--------------------------------------------------------------------------------



 

1.39                        “Third Party” means any Person other than Parent,
Rights Agent or their respective Affiliates.

 

1.40                        “Valuation Expert” has the meaning set forth in
Section 2.4(e).

 

1.41                        Rules of Construction.  Except as otherwise
explicitly specified to the contrary, (a) references to a Section means a
Section of this Agreement unless another agreement is specified, (b) the word
“including” (in its various forms) means “including without limitation,”
(c) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, rules or regulation, in each
case as amended or otherwise modified from time to time, (d) words in the
singular or plural form include the plural and singular form, respectively,
(e) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement and (f) all references to
dollars or “$” refer to United States dollars.

 

2.                                      CONTINGENT VALUE RIGHTS.

 

2.1                               CVRs.  The CVRs represent the rights of
Holders to receive contingent cash payments pursuant to the Merger Agreement and
this Agreement. The initial Holders will be the holders of Parent Common Stock
as of immediately prior to the Effective Time.

 

2.2                               Nontransferable.  The CVRs may not be sold,
assigned, transferred, pledged, encumbered or in any other manner transferred or
disposed of, in whole or in part, other than through a Permitted Transfer.

 

2.3                               No Certificate; Registration; Registration of
Transfer; Change of Address; CVR Distribution.

 

(a)                                 The CVRs will not be evidenced by a
certificate or other instrument.

 

(b)                                 The Rights Agent will create and maintain a
register (the “CVR Register”) for the purpose of registering CVRs and transfers
of CVRs as herein provided. The CVR Register will be created, and CVRs will be
distributed, pursuant to written instructions to the Rights Agent from Parent.
The CVR Register will initially show one position for Cede & Co. representing
all the shares of Parent Common Stock held by DTC on behalf of the street
holders of the shares of Parent Common Stock held by such holders as of
immediately prior to the Effective Time. The Rights Agent will have no
responsibility whatsoever directly to the street name holders with respect to
transfers of CVRs. With respect to any payments to be made under
Section 2.4(d) below, the Rights Agent will accomplish the payment to any former
street name holders of shares of Company Common Stock by sending one lump
payment to DTC. The Rights Agent will have no responsibilities whatsoever with
regard to the distribution of payments by DTC to such street name holders.

 

(c)                                  Subject to the restrictions on
transferability set forth in Section 2.2, every request made to transfer a CVR
must be in writing and accompanied by a written instrument of transfer in form
reasonably satisfactory to the Rights Agent pursuant to its guidelines,
including a guaranty of signature by an “eligible guarantor institution” that is
a member or participant in the Securities Transfer Agents Medallion Program,
duly executed by the Holder thereof, the Holder’s attorney duly authorized in
writing, the Holder’s personal representative or the Holder’s survivor, and
setting forth in reasonable detail the circumstances relating to the transfer.
Upon receipt of such written notice, the Rights Agent will, subject to its
reasonable determination that the transfer instrument is in proper form and the
transfer otherwise complies with the other terms and conditions of this
Agreement (including the provisions of Section 2.2), register the transfer of
the CVRs in the CVR Register. Parent and Rights Agent may require

 

5

--------------------------------------------------------------------------------



 

payment of a sum sufficient to cover any stamp or other tax or governmental
charge that is imposed in connection with any such registration of transfer. The
Rights Agent shall have no duty or obligation to take any action under any
section of this Agreement that requires the payment by a Holder of a CVR of
applicable taxes or charges unless and until the Rights Agent is satisfied that
all such taxes or charges have been paid. All duly transferred CVRs registered
in the CVR Register will be the valid obligations of Parent and will entitle the
transferee to the same benefits and rights under this Agreement as those held
immediately prior to the transfer by the transferor.  No transfer of a CVR will
be valid until registered in the CVR Register.

 

(d)                                 A Holder may make a written request to the
Rights Agent to change such Holder’s address of record in the CVR Register. The
written request must be duly executed by the Holder. Upon receipt of such
written notice, the Rights Agent will, subject to its reasonable determination
that the transfer instrument is in proper form, promptly record the change of
address in the CVR Register.

 

(e)                                  Parent will provide written instructions to
the Rights Agent for the distribution of CVRs to holders of Parent Common Stock
as of immediately prior to the Effective Time (the “Record Time”). Subject to
the terms and conditions of this Agreement and Parent’s prompt confirmation of
the Effective Time, the Rights Agent shall effect the distribution of the CVRs,
less any applicable tax withholding, to each holder of Parent Common Stock as of
the Record Time by the mailing of a statement of holding reflecting such CVRs.

 

2.4                               CVR Payment and Related Procedures.

 

(a)                                 Subsequent to any Gemcabene Deal, within
sixty (60) days after the end of any CVR Payment Period during the CVR Term,
Parent shall deliver to the Holders’ Representative and Rights Agent a CVR
Payment Statement for such CVR Payment Period.  Concurrent with the delivery of
each CVR Payment Statement, Parent shall pay the Rights Agent in U.S. dollars an
amount equal to the Net Proceeds (if any) received with respect to the
applicable CVR Payment Period.  For clarity, to the extent that any non-cash
consideration in Gross Consideration is monetized after the end of the CVR Term,
Parent will include a description of such non-cash consideration in the CVR
Payment Statement for the CVR Payment Period in which it is received, and will
make the applicable payment to the Rights Agent upon monetization of such
non-cash consideration (regardless of whether such monetization occurs after the
end of the CVR Term).

 

(b)                                 Upon the Holders’ Representative’s request
after receipt of any statement under Section 2.4(a), Parent shall promptly
provide the Holders’ Representative with reasonable documentation to support its
calculation of Net Proceeds (including any allocation applied when calculating
the Gross Consideration component thereof and including its determination of the
applicable fair market value(s)), and shall make its financial personnel
reasonably available to the Holders’ Representative to discuss and answer the
Holders’ Representative’s questions regarding such calculations.  If the
Holders’ Representative does not agree with Parent’s calculation, and the
Holders’ Representative and Parent fail to agree on an alternative calculation
within ten (10) Business Days after the Holders’ Representative requests
documentation supporting Parent’s calculation, then the Parent and the Holders’
Representative shall engage a mutually agreeable independent third party
valuation expert (a “Valuation Expert”) to determine the applicable
calculation.  The determination of the Valuation Expert will be final and
binding on the Parent, the Rights Agent, the Holders’ Representative and each
Holder, unless the Parent and Holders’ Representative agree otherwise in
writing.  The Valuation Expert shall be an investment banker or other Person
experienced in the valuation of pharmaceutical businesses and products, who
shall not have had any material business relationship with Parent or the
Holders’ Representative in the thirty-six (36) months prior to appointment,
unless Parent and the Holders’ Representative agree in writing to waive this
requirement.  If the Holders’ Representative and Parent fail

 

6

--------------------------------------------------------------------------------



 

to agree on a Valuation Expert within thirty (30) days after determining to seek
a Valuation Expert, the Holders’ Representative and Parent shall each designate
a valuation expert, and the two such experts shall select a Valuation Expert. 
The Valuation Expert selected shall be entitled to apply discounted cash flow
models and such other valuation models as she or he determines are appropriate
under the circumstances, together with any other valuation models as may be
agreed by the Holders’ Representative and Parent.  Within ten (10) Business Days
after the selection of the Valuation Expert, each of Parent and the Holders’
Representative will deliver to the Valuation Expert a detailed written proposal
setting forth its proposed calculation of the Net Proceeds and Parent will
deliver to the Valuation Expert a copy of the applicable Third Party
agreements.  Parent and the Holders’ Representative will use reasonable efforts
to cause the Valuation Expert to make a determination within thirty (30) days
after receipt of the proposals.  Following its determination, the Valuation
Expert shall deliver to Parent and the Holders’ Representative a report of her
or his determination, and within thirty (30) days after receipt of such report,
Parent shall make the applicable payment to the Rights Agent.  The fees charged
by the Valuation Expert shall be borne fifty percent (50%) by the Holders
(through deduction from the next one or more CVR Payments, including the CVR
Payment evaluated by the Valuation Expert) and fifty percent (50%) by Parent.

 

(c)                                  All payments by Parent to the Rights Agent
under this Agreement shall be made in U.S. dollars.  The rate of exchange to be
used in computing the amount of currency equivalent in U.S. dollars shall be
made at the average of the closing exchange rates reported in The Wall Street
Journal (U.S., Eastern Edition) for the ten (10) Business Days preceding the
date of the CVR Payment Statement.

 

(d)                                 The Rights Agent will promptly, and in any
event within ten (10) Business Days after receipt of a CVR Payment Statement
under Section 2.4(a), send each Holder at its address set forth on the CVR
Register a copy of such statement.  If the Rights Agent also receives any
payment under Section 2.4(a) (each, a “CVR Payment”), then within ten
(10) Business Days after the receipt of each CVR Payment, the Rights Agent will
also pay to each Holder, by check mailed to the address of each Holder as
reflected in the CVR Register as of the close of business on the date of the
receipt of the CVR Payment Statement, such Holder’s Payment Amount.

 

(e)                                  Parent shall be entitled to deduct or
withhold, or cause the Rights Agent to deduct or withhold, from any amount
otherwise payable to a Holder pursuant to Section 2.4(d) such amounts as may be
required to be deducted or withheld therefrom under the Code, the Treasury
Regulations thereunder, or any other applicable Tax Law, or as may be determined
by Parent.  Prior to making any such Tax withholdings or causing any such Tax
withholdings to be made with respect to any Holder, Parent shall instruct the
Rights Agent to solicit from such Holder an IRS Form W-9 or other applicable Tax
form within a reasonable amount of time and such Holder shall promptly provide
any necessary Tax forms (including an IRS Form W-9 or an applicable IRS
Form W-8) in order to avoid or reduce such withholding amounts. To the extent
such amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid, and prior to the 15th day of February in
the year following any payment of such taxes by Parent or the Rights Agent,
Parent shall deliver (or shall cause the Rights Agent to deliver) to the Person
to whom such amounts would otherwise have been paid the original Form 1099 or
other reasonably acceptable evidence of such withholding.

 

(f)                                   Any portion of any CVR Payment that
remains undistributed to the Holders six (6) months after the CVR Payment is
received by the Rights Agent from the Parent, provided that the Rights Agent has
fully complied with Section 2.4(d), will be delivered by the Rights Agent to
Parent, upon demand, and any Holder will thereafter look only to Parent for
payment of its share of such returned CVR Payment, without interest, but such
Holder will have no greater rights against Parent than those accorded to general
unsecured creditors of Parent under applicable law.

 

7

--------------------------------------------------------------------------------



 

(g)                                 Neither Parent nor the Rights Agent will be
liable to any person in respect of any Payment Amount delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.
If, despite Parent’s and/or the Rights Agent’s commercially reasonable efforts
to deliver a Payment Amount to the applicable Holder, such Payment Amount has
not been paid immediately prior to the date on which such Payment Amount would
otherwise escheat to or become the property of any Governmental Entity, any such
Payment Amount will, to the extent permitted by applicable law, become the
property of Parent, free and clear of all claims or interest of any person
previously entitled thereto. In addition to and not in limitation of any other
indemnity obligation herein, Parent agrees to indemnify and hold harmless Rights
Agent with respect to any liability, penalty, cost or expense Rights Agent may
incur or be subject to in connection with transferring such property to Parent.

 

(h)                                 For the avoidance of doubt, as between
Parent, Rights Agent and the Holders, Parent shall have sole responsibility for
making all payments due pursuant to the Pfizer License Agreement. The CVR
Payments shall be in addition to, and not in lieu of, any such payments.

 

2.5                               No Voting, Dividends or Interest; No Equity or
Ownership Interest in Parent.

 

(a)                                 The CVRs will not have any voting or
dividend rights, and interest will not accrue on any amounts payable on the CVRs
to any Holder.

 

(b)                                 The CVRs will not represent any equity or
ownership interest in Parent or in any constituent company to the Merger.

 

(c)                                  Each Holder acknowledges and agrees to the
appointment and authority of the Holders’ Representative to act as the exclusive
representative, agent and attorney-in-fact of such Holder and all Holders as set
forth in this Agreement. Each Holder agrees that such Holder will not challenge
or contest any action, inaction, determination or decision of the Holders’
Representative or the authority or power of the Holders’ Representative and will
not threaten, bring, commence, institute, maintain, prosecute or voluntarily aid
any action, which challenges the validity of or seeks to enjoin the operation of
any provision of this Agreement, including, without limitation, the provisions
related to the authority of the Holders’ Representative to act on behalf of such
Holder and all Holders as set forth in this Agreement.

 

2.6                               Ability to Abandon CVR.  A Holder may at any
time, at such Holder’s option, abandon all of such Holder’s remaining rights in
a CVR by transferring such CVR to Parent without consideration therefor. 
Nothing in this Agreement is intended to prohibit Parent or its Affiliates from
offering to acquire CVRs for consideration in its sole discretion.

 

3.                                      THE RIGHTS AGENT.

 

3.1                               Appointment of Rights Agents; Certain Duties
and Responsibilities.  The Parent hereby appoints the Rights Agent to act as
agent for the Parent in accordance with the express terms and conditions hereof,
and the Rights Agent hereby accepts such appointment.  The Rights Agent will not
have any liability for any actions taken or not taken in connection with this
Agreement, except to the extent of its willful misconduct, bad faith or gross
negligence (in each case as determined by a final, non-appealable decision of a
court of competent jurisdiction).

 

3.2                               Certain Rights of Rights Agent. The Rights
Agent undertakes to perform such duties and only such duties as are specifically
set forth in this Agreement, and no implied covenants or obligations will be
read into this Agreement against the Rights Agent. In addition:

 

8

--------------------------------------------------------------------------------



 

(a)                                 the Rights Agent may rely and will be
protected and held harmless by Parent in acting or refraining from acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order or other paper or document believed by it to
be genuine and to have been signed or presented by the proper party or parties;

 

(b)                                 whenever the Rights Agent will deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Rights Agent may rely upon an Officer’s
Certificate, which certificate shall be full authorization and protection to the
Rights Agent, and the Rights Agent shall, in the absence of bad faith, gross
negligence or willful misconduct on its part (in each case as determined by a
final, non-appealable decision of a court of competent jurisdiction), incur no
liability and be held harmless by Parent for or in respect of any action taken,
suffered or omitted to be taken by it under the provisions of this Agreement in
reliance upon such certificate;

 

(c)                                  the Rights Agent may engage and consult
with counsel of its selection and the advice of such counsel or any opinion of
counsel will be full and complete authorization and protection and shall be held
harmless by Parent in respect of any action taken, suffered or omitted by it
hereunder in the absence of bad faith and in reliance thereon;

 

(d)                                 the permissive rights of the Rights Agent to
do things enumerated in this Agreement will not be construed as a duty;

 

(e)                                  the Rights Agent will not be required to
give any note or surety in respect of the execution of such powers or otherwise
in respect of the premises;

 

(f)                                   the Rights Agent will have no liability
and shall be held harmless by Parent in respect of the validity of this
Agreement or the execution and delivery hereof (except the due execution and
delivery hereof by the Rights Agent and the enforceability of this Agreement
against the Rights Agent assuming the due execution and delivery hereof by
Parent); nor shall it be responsible for any breach by the Parent or any other
Person of any covenant or condition contained in this Agreement;

 

(g)                                 Parent agrees to indemnify Rights Agent for,
and hold Rights Agent harmless against, any loss, liability, damage, claim,
judgment, fine, penalty, claim, demands, suits or expense (including the
reasonable expenses and counsel fees and other disbursements) arising out of or
in connection with Rights Agent’s preparation, delivery, negotiation, amendment,
administration and execution of this Agreement and the exercise and performance
of its duties hereunder, including the costs and expenses of defending Rights
Agent against any claims, charges, demands, suits or loss, unless such loss has
been determined by a final, non-appealable order of a court of competent
jurisdiction to be a result of Rights Agent’s gross negligence, bad faith or
willful or intentional misconduct (in each case as determined by a final,
non-appealable decision of a court of competent jurisdiction);

 

(h)                                 notwithstanding anything in this Agreement
to the contrary, any liability of the Rights Agent under this Agreement will be
limited to the amount of annual fees (but not reimbursed expenses) paid by the
Parent to the Rights Agent during the twelve (12) months immediately preceding
the event for which recovery from the Rights Agent is being sought;

 

(i)                                    Parent agrees to (i) pay the fees and
expenses of the Rights Agent in connection with this Agreement as agreed upon in
writing by the Rights Agent and Parent on or prior to the date hereof, and
(ii) reimburse the Rights Agent for all taxes and governmental charges,
reasonable expenses and other charges of any kind and nature incurred by the
Rights Agent in the execution of this Agreement (other than taxes imposed on or
measured by the Rights Agent’s net income and franchise or similar taxes imposed
on it). The Rights Agent will also be entitled to reimbursement from Parent for
all

 

9

--------------------------------------------------------------------------------



 

reasonable and necessary out-of-pocket expenses paid or incurred by it in
connection with the administration by the Rights Agent of its duties hereunder;

 

(j)                                    Parent agrees that it will perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required or requested by the Rights Agent for
the carrying out or performing by the Rights Agent of the provisions of this
Agreement;

 

(k)                                 the Rights Agent may execute and exercise
any of the rights or powers hereby vested in it or perform any duty hereunder
either itself or by or through its attorneys or agents, and the Rights Agent
shall not be answerable or accountable for any act, omission, default, neglect
or misconduct of any such attorneys or agents or for any loss to the Parent, to
the holders of the CVRs or any other Person resulting from any such act,
omission, default, neglect or misconduct, absent gross negligence or bad faith
in the selection and continued employment thereof (which gross negligence or bad
faith must be determined by a final, non-appealable judgment of a court of
competent jurisdiction);

 

(l)                                    unless otherwise specifically prohibited
by the terms of this Agreement, the Rights Agent and any stockholder, affiliate,
member, director, officer, agent, representative or employee of the Rights Agent
may buy, sell or deal in any of the securities of the Parent or become
pecuniarily interested in any transaction in which the Parent may be interested,
or contract with or lend money to the Parent or otherwise act as fully and
freely as though it were not the Rights Agent under this Agreement.  Nothing
herein shall preclude the Rights Agent or any such stockholder, affiliate,
director, member, officer, agent, representative or employee from acting in any
other capacity for the Parent or for any other Person;

 

(m)                             the Rights Agent shall act hereunder solely as
agent for the Parent and it shall not assume any obligations or relationship of
agency or trust with any of the Holders or the Holder’s Representative;

 

(n)                                 the Rights Agent shall not be deemed to have
knowledge of any event of which it was supposed to receive notice thereof
hereunder, and the Rights Agent shall be fully protected and shall incur no
liability for failing to take action in connection therewith, unless and until
it has received such notice in writing;

 

(o)                                 the Rights Agent shall not be liable for or
by reason of, and shall be held harmless by Parent with respect to any of the
statements of fact or recitals contained in this Agreement or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Parent only;

 

(p)                                 the Rights Agent shall not be liable for
special, punitive, indirect, incidental or consequential loss or damages of any
kind whatsoever (including, without limitation, lost profits), even if the
Rights Agent has been advised of the likelihood of such loss or damages, and
regardless of the form of action and no provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of its rights if there shall be reasonable grounds for believing that
repayment of such funds or adequate indemnification against such risk or
liability is not reasonably assured to it;

 

(q)                                 the Rights Agent shall not have any duty or
responsibility in the case of the receipt of any written demand from any Holder
with respect to any action or default by the Parent,

 

10

--------------------------------------------------------------------------------



 

including, without limiting the generality of the foregoing, any duty or
responsibility to initiate or attempt to initiate any proceedings at law or
otherwise or to make any demand upon the Parent; and

 

(r)                                  the provisions of this Section 3.2 shall
survive the expiration of the CVRs and the termination of this Agreement and the
resignation, replacement or removal of the Rights Agent.  The costs and expenses
incurred in enforcing this right of indemnification shall be paid by the Parent.

 

3.3                               Resignation and Removal; Appointment of
Successor.

 

(a)                                 The Rights Agent may resign at any time by
giving written notice thereof to Parent, specifying a date when such resignation
will take effect, which notice will be sent at least thirty (30) days prior to
the date so specified. Parent has the right to remove the Rights Agent at any
time by notice specifying a date when such removal will take effect. Such notice
of removal will be given by Parent to the Rights Agent, which notice will be
sent at least thirty (30) days prior to the date so specified.

 

(b)                                 If the Rights Agent provides notice of its
intent to resign, is removed or becomes incapable of acting, Parent, by a Board
Resolution, will as soon as is reasonably possible appoint a qualified successor
Rights Agent who, unless otherwise consented to in writing by the Holders’
Representative, shall be a stock transfer agent of national reputation or the
corporate trust department of a commercial bank. The successor Rights Agent so
appointed will, forthwith upon its acceptance of such appointment in accordance
with Section 3.4, become the successor Rights Agent.

 

(c)                                  Parent will give notice of each resignation
and each removal of a Rights Agent and each appointment of a successor Rights
Agent by mailing written notice of such event by first-class mail to the Holders
as their names and addresses appear in the CVR Register. Each notice will
include the name and address of the successor Rights Agent. If Parent fails to
send such notice within ten (10) Business Days after acceptance of appointment
by a successor Rights Agent, the successor Rights Agent will cause the notice to
be mailed at the expense of Parent.

 

3.4                               Acceptance of Appointment by Successor.  Every
successor Rights Agent appointed hereunder will execute, acknowledge and deliver
to Parent and to the retiring Rights Agent an instrument accepting such
appointment and a counterpart of this Agreement, and thereupon such successor
Rights Agent, without any further act, deed or conveyance, will become vested
with all the rights, powers, trusts and duties of the retiring Rights Agent. On
request of Parent or the successor Rights Agent, the retiring Rights Agent will
execute and deliver an instrument transferring to the successor Rights Agent all
the rights (except such rights of the predecessor Rights Agent which survive
pursuant to Section 3.3 of this Agreement), powers and trusts of the retiring
Rights Agent.

 

4.                                      COVENANTS

 

4.1                               List of Holders.  Parent will furnish or cause
to be furnished to the Rights Agent in such form as Parent receives from
Parent’s transfer agent (or other agent performing similar services for Parent),
the names and addresses of the Holders within ten (10) Business Days of the
Effective Time.

 

4.2                               Payment.  If any CVR Payment is due under
Section 2.4(a), Parent will deposit the CVR Payment with the Rights Agent for
payment to the Holders in accordance with Section 2.4(d).

 

4.3                               Development of Gemcabene Technology. Following
the Effective Time, Parent shall make or Parent shall cause the Company to make
an amount available, up to and not to exceed $1,000,000 (the “Gemcabene
Funding”), to support the development of the Gemcabene Technology

 

11

--------------------------------------------------------------------------------



 

through the quarter ending March 31, 2020 (the “Covenant End Date”).  The
Gemcabene Funding will be allocated and spent based on the mutual agreement of
Parent and the Holders’ Representative.  Such amount shall be funded upon the
execution by Parent of a license and collaboration agreement (the “Beijing SL
Transaction”) with Beijing SL Pharmaceutical Co., Ltd. (“Beijing SL”), provided
that such license and collaboration agreement with Beijing SL has been executed
on terms acceptable to the Company prior to August 31, 2019, and the receipt by
Parent of an upfront payment from Beijing SL in an amount not less than
$2,500,000 to be paid by Beijing SL in accordance with the terms and conditions
set forth in the license and collaboration agreement with Beijing SL. Following
the Effective Time neither Parent nor the Company shall have any obligation to
develop any Gemcabene Technology, or to expend any funds or efforts whatsoever
with respect to the Gemcabene Technology, other than the provision of the
Gemcabene Funding, which shall be used prior to the Covenant End Date to fund,
to the extent such funds are sufficient therefor, (i) a toxicity study with
respect to Gemcabene, (ii) a related submission to the Food and Drug
Administration (the “FDA”) designed to result in the release of the partial
clinical hold with respect to Gemcabene, (iii) preparation for an end-of-phase 2
meeting with the FDA, and (iv) consulting costs for up to four (4) former
employees of Parent to support such activities. For the avoidance of doubt,
following the Effective Time, neither the Company nor Parent has any obligation
to provide further funding should the Gemcabene Funding not be sufficient to
fund the matters set forth in (i) through (iv) in the previous sentence. Except
as expressly set forth in this Section 4.3, Parent shall have no obligation to
support the development of the Gemcabene Technology or to undertake any effort
or expend any resource to divest or otherwise monetize the Gemcabene Technology
or to maximize the likelihood or amount of any CVR Payment.  Following the
Covenant End Date, Parent may, at any time and in its sole and absolute
discretion, discontinue any and all further efforts to develop, divest or
otherwise monetize the Gemcabene Technology, upon a determination by the Board
of Directors (as determined by a majority vote), it being understood and agreed
that Parent has not promised or projected any CVR Payment and any such CVR
Payment is speculative and may not occur.

 

4.4                               Books and Records.  Parent shall, and shall
cause its Affiliates to, keep true, complete and accurate records in sufficient
detail to enable the Holders and their consultants or professional advisors to
confirm the applicable Payment Amount payable to each Holder hereunder in
accordance with the terms specified in this Agreement.

 

4.5                               Audits.

 

(a)                                 Upon the written request of the Holders’
Representative provided to Parent not less than forty-five (45) days in advance
(such request not to be made more than once in any twelve (12) month period),
Parent shall permit, and shall cause its Affiliates to permit, the Independent
Accountant to have access during normal business hours to such of the records of
Parent or its Affiliates as may be reasonably necessary to determine the
accuracy of the Net Proceeds reported by Parent.  Parent shall, and shall cause
its Affiliates to, furnish to the Independent Accountant such access, work
papers and other documents and information reasonably necessary for the
Independent Accountant to calculate and verify the Net Proceeds; provided that
Parent may, and may cause its Affiliates to, redact documents and information
not relevant for such calculation pursuant to this Section 4.5.  The Independent
Accountant shall disclose to Parent and the Holders’ Representative any matters
directly related to its findings to the extent reasonably necessary to verify
the Net Proceeds.

 

(b)                                 If the Independent Accountant concludes that
a CVR Payment that was properly due was not paid to the Rights Agent, or that
any CVR Payment made was in an amount less than the amount due, Parent shall pay
the CVR Payment or underpayment thereof to the Rights Agent for further
distribution to the Holders (such amount being the “CVR Shortfall”).  The CVR
Shortfall shall be paid within ten (10) Business Days after the date the
Independent Accountant delivers to Parent and the Holders’ Representative the
Independent Accountant’s written report.  The decision of the Independent

 

12

--------------------------------------------------------------------------------



 

Accountant shall be final, conclusive and binding on Parent and the Holders,
shall be non-appealable and shall not be subject to further review. The fees
charged by the Independent Accountant shall be paid by the Holders’
Representative; provided, however, that if the Independent Accountant concludes
that Parent has underreported or underpaid any CVR Payment by more than twenty
percent (20%), the fees charged by such Independent Accountant shall be paid by
Parent.

 

(c)                                  Each Person seeking to receive information
from Parent in connection with a review pursuant to this Section 4.5 shall enter
into, and shall cause its accounting firm to enter into, a reasonable and
mutually satisfactory confidentiality agreement with Parent or any controlled
Affiliate obligating such party to retain all such information disclosed to such
party in confidence pursuant to such confidentiality agreement.

 

5.                                      AMENDMENTS

 

5.1                               Amendments without Consent of Holders.

 

(a)                                 Without the consent of any Holders or the
Holders’ Representative, Parent, when authorized by a Board Resolution, at any
time and from time to time, and the Rights Agent may enter into one or more
amendments hereto, solely to evidence the succession of another Person to Parent
and the assumption by such successor of the covenants of Parent herein as
provided in Section 7.3.

 

(b)                                 Without the consent of any Holders, Parent,
when authorized by a Board Resolution and the Rights Agent, in the Rights
Agent’s sole and absolute discretion, at any time and from time to time, may
enter into one or more amendments hereto, solely for any of the following
purposes:

 

(i)                                    to evidence the succession of another
Person as a successor Rights Agent and the assumption by such successor of the
covenants and obligations of the Rights Agent herein;

 

(ii)                                to add to the covenants of Parent such
further covenants, restrictions, conditions or provisions as Parent and the
Rights Agent consider to be for the protection of the Holders; provided that, in
each case, such provisions do not adversely affect the interests of the Holders;

 

(iii)                            to cure any ambiguity, to correct or supplement
any provision herein that may be defective or inconsistent with any other
provision herein, or to make any other provisions with respect to matters or
questions arising under this Agreement; provided that, in each case, such
provisions do not adversely affect the interests of the Holders;

 

(iv)                             as may be necessary or appropriate to ensure
that the CVRs are not subject to registration under the Securities Act or the
Exchange Act;

 

(v)                                 to reduce the number of CVRs, in the event
any Holder agrees to renounce such Holder’s rights under this Agreement in
accordance with Section 7.4 or to transfer such CVRs to Parent pursuant to
Section 2.6; or

 

(vi)                             any other amendments hereto for the purpose of
adding, eliminating or changing any provisions of this Agreement, unless such
addition, elimination or change is adverse to the interests of the Holders.

 

13

--------------------------------------------------------------------------------



 

(c)                                  Promptly after the execution by Parent and
the Rights Agent of any amendment pursuant to the provisions of this
Section 5.1, Parent will mail (or cause the Rights Agent to mail) a notice
thereof by first class mail to each Holder at its address as it appears on the
CVR Register, setting forth such amendment.  The failure to deliver such notice,
or any defect in such notice, shall not impair or affect the validity of such
amendment to this Agreement.

 

5.2                               Amendments with Consent of Holders.

 

(a)                                 Subject to Section 5.1 (which amendments
pursuant to Section 5.1 may be made without the consent of the Holders), with
the consent of the Acting Holders, whether evidenced in writing or taken at a
meeting of the Holders, Holders’ Representative, Parent, when authorized by a
Board Resolution, and the Rights Agent may enter into one or more amendments
hereto for the purpose of adding, eliminating or changing any provisions of this
Agreement, even if such addition, elimination or change is materially adverse to
the interest of the Holders, including any amendment to effect any of the
following:

 

(i)                                    modify in a manner adverse to the Holders
(A) any provision contained herein with respect to the termination of this
Agreement or the CVRs, (B) the time for, and amount of, any payment to be made
to the Holders pursuant to this Agreement, or (C) the definitions of Net
Proceeds, including related definitions, such as Gross Consideration, Permitted
Deductions, Gemcabene Deal, and Gemcabene Technology;

 

(ii)                                reduce the number of CVRs (except as
provided in Section 5.1(b)(v)); or

 

(iii)                            modify any provisions of this Section 5.2,
except to increase the percentage of Holders from whom consent is required or to
provide that certain provisions of this Agreement cannot be modified or waived
without the consent of the Holder of each outstanding CVR affected thereby.

 

(b)                                 Promptly after the execution by Parent, the
Holders’ Representative and the Rights Agent of any amendment pursuant to the
provisions of this Section 5.2, Parent will mail (or cause the Rights Agent to
mail) a notice thereof by first class mail to each Holder at its address as it
appears on the CVR Register, setting forth such amendment.  The failure to
deliver such notice, or any defect in such notice, shall not impair or affect
the validity of such amendment to this Agreement.

 

5.3                               Execution of Amendments.  In executing any
amendment permitted by this Section 5, the Rights Agent will be entitled to
receive, and will be fully protected in relying upon, an opinion of counsel
selected by Parent stating that the execution of such amendment is authorized or
permitted by this Agreement. The Rights Agent may, but is not obligated to,
enter into any such amendment that affects the Rights Agent’s own rights,
privileges, covenants or duties under this Agreement or otherwise.  No
supplement or amendment to this Agreement shall be effective unless duly
executed by the Rights Agent.

 

5.4                               Effect of Amendments.  Upon the execution of
any amendment under this Section 5, this Agreement will be modified in
accordance therewith, such amendment will form a part of this Agreement for all
purposes and every Holder will be bound thereby.

 

14

--------------------------------------------------------------------------------



 

6.                                      HOLDERS’ REPRESENTATIVE

 

6.1                               Appointment of Holders’ Representative.  To
the extent valid and binding under applicable law, the Holders’ Representative
is hereby appointed, authorized and empowered to be the exclusive
representative, agent and attorney-in-fact of each Holder, with full power of
substitution, to make all decisions and determinations and to act (or not act)
and execute, deliver and receive all agreements, documents, instruments and
consents on behalf of and as agent for each Holder at any time in connection
with, and that may be necessary or appropriate to accomplish the intent and
implement the provisions of this Agreement and to facilitate the consummation of
the transactions contemplated hereby, including without limitation for purposes
of (i) negotiating and settling, on behalf of the Holders, any dispute that
arises under this Agreement after the Effective Time, (ii) confirming the
satisfaction of Parent’s obligations under this Agreement and (iii) negotiating
and settling matters with respect to the amounts to be paid to the Holders
pursuant to this Agreement.

 

6.2                               Authority.  To the extent valid and binding
under applicable law, the appointment of the Holders’ Representative by the
Holders upon the Effective Time is coupled with an interest and may not be
revoked in whole or in part (including, without limitation, upon the death or
incapacity of any stockholder). Subject to the prior qualifications, such
appointment shall be binding upon the heirs, executors, administrators, estates,
personal representatives, officers, directors, security holders, successors and
assigns of each Holder. To the extent valid and binding under applicable law,
all decisions of the Holders’ Representative shall be final and binding on all
Holders. Parent and the Rights Agent shall be entitled to rely upon, without
independent investigation, any act, notice, instruction or communication from
the Holders’ Representative and any document executed by the Holders’
Representative on behalf of any Holder and shall be fully protected in
connection with any action or inaction taken or omitted to be taken in reliance
thereon, absent willful misconduct by Parent or the Rights Agent (as such
willful misconduct is determined by a final, non-appealable judgment of a court
of competent jurisdiction). The Holders’ Representative shall not be responsible
for any loss suffered by, or liability of any kind to, the Holders arising out
of any act done or omitted by the Holders’ Representative in connection with the
acceptance or administration of the Holders’ Representative’s duties hereunder,
unless such act or omission involves gross negligence or willful misconduct.

 

6.3                               Successor Holders’ Representative.  The
Holders’ Representative may be removed for any reason or no reason by written
consent of the Acting Holders. In the event that the Holders’ Representative
becomes unable to perform its responsibilities hereunder or resigns or is
removed from such position, the Acting Holders shall be authorized to and shall
select another representative to fill such vacancy and such substituted
representative shall be deemed to be the Holders’ Representative for all
purposes of this Agreement. The newly-appointed Holders’ Representative shall
notify Parent, the Rights Agent and any other appropriate Person in writing of
its appointment, provide evidence that the Acting Holders approved such
appointment and provide appropriate contact information for purposes of this
Agreement. Parent and the Rights Agent shall be entitled to rely upon, without
independent investigation, the identity and validity of such newly-appointed
Holders’ Representative as set forth in such written notice. In the event that
within 30 days after the Holders’ Representative becomes unable to perform its
responsibilities hereunder or resigns or is removed from such position, no
successor Holders’ Representative has been so selected, Parent shall cause the
Rights Agent to notify the Person holding the largest quantity of the
outstanding CVRs (and who is not Parent or, to the Rights Agent’s actual
knowledge, any Affiliate of Parent) that such Person is the successor Holders’
Representative, and such Person shall be the successor Holders’ Representative
hereunder. If such Person notifies the Rights Agent in writing that such Person
declines to serve, the Rights Agent shall forthwith notify the Person holding
the next-largest quantity of the outstanding CVRs (and who is not Parent or, to
the Rights Agent’s actual knowledge, any Affiliate of Parent) that such
next-largest-quantity Person is the successor Holders’ Representative, and such
next-largest-quantity Person shall be the successor Holders’ Representative
hereunder. (And so on, to the extent as may be necessary.) The Holders are
intended third party beneficiaries of this Section 6.3. If a successor Holders’
Representative is not appointed pursuant to the

 

15

--------------------------------------------------------------------------------



 

preceding procedure within 60 days after the Holders’ Representative becomes
unable to perform its responsibilities hereunder or resigns or is removed from
such position, Parent shall appoint a successor Holders’ Representative.

 

6.4                               Termination of Duties and Obligations.  The
Holders’ Representative’s duties and obligations under this Agreement shall
survive until no CVRs remain outstanding or until this Agreement expires or is
terminated pursuant to Section 7.7(b), whichever is earlier.

 

7.                                      OTHER PROVISIONS OF GENERAL APPLICATION

 

7.1                               Notices to Rights Agent, Parent and Holders’
Representative.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly delivered and received hereunder
(a) one Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable international overnight courier service, (b) upon
delivery in the case of delivery by hand, or (c) on the date delivered if sent
by email (with a written or electronic confirmation of delivery) prior to 5:00
p.m. Eastern time, otherwise on the next succeeding Business Day, in each case
to the intended recipient as set forth below:

 

If to the Rights Agent, to it at:

 

Computershare Inc.

150 Royall Street, 2nd Floor

Canton, MA 02021

Attn: Legal Department

 

With a copy to:

 

If to Parent, to it at:

 

Gemphire Therapeutics Inc.

177 Huntington Avenue, Suite 1700

Boston, MA 02115

Attn: John L. Brooks, III, President

Email: jlbrooksiii@neurobopharma.com

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Megan N. Gates (mgates@mintz.com)

Fax: 617-542-2241

 

If to the Holders’ Representative, to:

 

Grand Rapids Holders’ Representative, LLC

650 Trade Centre Way

Kalamazoo, MI 49002

 

16

--------------------------------------------------------------------------------



 

Attn: Phillip D. Torrence

 

With a copy to:

 

Honigman LLP

650 Trade Centre Way

Suite 200

Kalamazoo, MI 49002-0402
Attention: Phillip D. Torrence
Email: ptorrence@honigman.com

 

The Rights Agent, Parent or the Holders’ Representative may specify a different
address or electronic mail address by giving notice in accordance with this
Section 7.1.

 

7.2                               Notice to Holders.  Where this Agreement
provides for notice to Holders, such notice will be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at the Holder’s address
as it appears in the CVR Register, not later than the latest date, and not
earlier than the earliest date, if any, prescribed for the giving of such
notice. In any case where notice to Holders is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder will affect the sufficiency of such notice with respect to
other Holders.

 

7.3                               Parent Successors and Assigns; Merger of
Rights Agent.

 

(a)                                 Parent may not assign this Agreement without
the prior written consent of the Holders’ Representative, provided that
(a) Parent may assign, in its sole discretion and without the consent of any
other party, any or all of its rights, interests and obligations hereunder to
one or more direct or indirect wholly-owned subsidiaries of Parent (each, an
“Assignee”) provided that the Assignee agrees to assume and be bound by all of
the terms of this Agreement; provided, however, that in connection with any
assignment to an Assignee, Parent shall, and shall agree to, remain liable for
the performance by such Assignee of all obligations of Parent hereunder, with
such Assignee substituted for Parent under this Agreement, and (b) Parent may
assign this Agreement in its entirety without the consent of any other party to
its successor in interest in connection with the sale of all or substantially
all of its assets or of its stock, or in connection with a merger, acquisition
or similar transaction (such successor in interest, the “Acquiror”, and such
transaction, the “Acquisition”).  This Agreement will be binding upon, inure to
the benefit of and be enforceable by Parent’s successors, acquirers and each
Assignee. Each reference to “Parent” in this Agreement shall be deemed to
include Parent’s successors, acquirers and all Assignees.  Each of Parent’s
successors, acquirers and assigns shall expressly assume by an instrument
supplemental hereto, executed and delivered to the Rights Agent, the due and
punctual payment of the CVR Payments and the due and punctual performance and
observance of all of the covenants and obligations of this Agreement to be
performed or observed by Parent.

 

(b)                                 Any Person into which the Rights Agent or
any successor Rights Agent may be merged or with which it may be consolidated,
or any Person resulting from any merger or consolidation to which the Rights
Agent or any successor Rights Agent shall be a party, or any Person succeeding
to the stock transfer or other shareholder services business of the Rights Agent
or any successor Rights Agent, shall be the successor to the Rights Agent under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the Parties hereto, provided that such Person would be
eligible for appointment as a successor Rights Agent under the provisions of the
Agreement.  The purchase of all or substantially all of the Rights Agent’s
assets employed in the

 

17

--------------------------------------------------------------------------------



 

performance of transfer agent activities shall be deemed a merger or
consolidation for purposes of this Section 7.3(b).

 

7.4                               Benefits of Agreement.  Nothing in this
Agreement, express or implied, will give to any Person (other than the Rights
Agent, Parent, Parent’s successors and assignees, and the Holders) any benefit
or any legal or equitable right, remedy or claim under this Agreement or under
any covenant or provision herein contained, all such covenants and provisions
being for the sole benefit of the Rights Agent, Parent, Parent’s successors and
assignees, and the Holders. The rights of Holders are limited to those expressly
provided in this Agreement and the Merger Agreement. Notwithstanding anything to
the contrary contained herein, any Holder may agree to renounce, in whole or in
part, such Holder’s rights under this Agreement by written notice to the Rights
Agent and Parent, which notice, if given, shall be irrevocable.  In such event,
such Holder’s CVRs will not be included for determining the Payment Amounts to
all other Holders. Further, for the avoidance of doubt, any decision by the
Board of Directors to discontinue the pursuit of a Gemcabene Deal following the
Covenant End Date shall be in the sole discretion of the Board of Directors, and
shall not provide or give rise to a right of action to any Holder.

 

7.5                               Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable. The Parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable provision; provided, however, that if
such excluded provision shall affect the rights, immunities, liabilities, duties
or obligations of the Rights Agent, the Rights Agent shall be entitled to resign
immediately upon written notice to the Parent.

 

7.6                               Counterparts and Signature.  This Agreement
may be executed in two or more counterparts (including by electronic scan
delivered by electronic mail), each of which shall be deemed an original but all
of which together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each of the Parties
hereto and delivered to the other Party, it being understood that the Parties
need not sign the same counterpart.

 

7.7                               Termination.

 

(a)                                 This Agreement will expire and be of no
force or effect, the Parties hereto will have no liability hereunder (other than
with respect to monies due and owing by Parent to Rights Agent or any other
rights of the Rights Agent which expressly survive the termination of this
Agreement), and no additional payments will be required to be made, upon the
later of (i) the conclusion of the CVR Term and (ii) the payment of the full
amount of all CVR Payments to the Rights Agent and the payment of the full
amount of all Payment Amounts to the Holders by the mailing by the Rights Agent
of each applicable Payment Amount to each Holder at the address reflected in the
CVR Register.

 

(b)                                 This Agreement will terminate automatically
upon any termination of the Merger Agreement prior to the Effective Time.

 

7.8                               Funds.  All funds received by the Rights Agent
under this Agreement that are to be distributed or applied by the Rights Agent
in the performance of services hereunder (the “Funds”) shall be held by the
Rights Agent as agent for the Parent and deposited in one or more bank accounts
to be maintained by the Rights Agent in its name as agent for the Parent.  Until
paid pursuant to the terms of this Agreement, the Rights Agent will hold the
Funds through such accounts in: deposit accounts of

 

18

--------------------------------------------------------------------------------



 

commercial banks with Tier 1 capital exceeding $1 billion or with an average
rating above investment grade by S&P (LT Local Issuer Credit Rating), Moody’s
(Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating) (each as
reported by Bloomberg Finance L.P.). The Rights Agent shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit made by the Rights Agent in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other Third Party.  The Rights Agent may from time to time receive interest,
dividends or other earnings in connection with such deposits.  The Rights Agent
shall not be obligated to pay such interest, dividends or earnings to the
Parent, any Holder or any other party.

 

7.9                               Entire Agreement.  Notwithstanding the
reference to any other agreement hereunder, this Agreement contains the entire
understanding of the Parties hereto and thereto with reference to the
transactions and matters contemplated hereby and thereby and supersedes all
prior agreements, written or oral, among the Parties with respect hereto and
thereto. If and to the extent that any provision of this Agreement is
inconsistent or conflicts with the Merger Agreement, this Agreement will govern
and control.

 

7.10                        Applicable Law; Jurisdiction.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws.  In any action or proceeding between the
Parties arising out of or relating to this Agreement, each Party:
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware or, to
the extent such court does not have subject matter jurisdiction, the United
States District Court for the District of Delaware or, to the extent that
neither of the foregoing courts has jurisdiction, the Superior Court of the
State of Delaware; (b) agrees that all claims in respect of such action or
proceeding shall be heard and determined exclusively in accordance with clause
(a) of this Section 7.10; (c) waives any objection to laying venue in any such
action or proceeding in such courts; (d) waives any objection that such courts
are an inconvenient forum or do not have jurisdiction over any party; (e) agrees
that service of process upon such party in any such action or proceeding shall
be effective if notice is given in accordance with Section 7.1 of this
Agreement; and (f) irrevocably and unconditionally waives the right to trial by
jury.

 

{Remainder of page intentionally left blank}

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the Parties has caused this Contingent Value Rights
Agreement to be executed on its behalf by its duly authorized officers as of the
day and year first above written.

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

COMPUTERSHARE INC. COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

GRAND RAPIDS HOLDERS’ REPRESENTATIVE, LLC

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

20

--------------------------------------------------------------------------------



 

Exhibit A

 

Gemcabene Intellectual Property Rights

 

21

--------------------------------------------------------------------------------